LYH ACQUISITION CORPORATION FINANCIAL STATEMENTS AT March 31, 2008 US2000 LYH Acquisition Corporation Consolidated Balance Sheets March 31, 2008 (Unaudited) December 31, 2007 (Audited) ASSETS Current Assets Cash and Cash Equivalents $ 83,706 $ 789,429 Accounts Receivable-Net 4,748,400 6,805,279 Accounts Receivable-Related Parties 765,103 1,780,126 Inventory 16,645,550 4,386,064 Prepayments 201,147 692,246 Prepaid Expenses 76,639 — Subsidy Receivable 422,274 842,291 Income Tax Rebate Receivable 26,263 — Other Receivables 976,054 3,309,084 Due from Related Parties 965,067 723,643 Total Current Assets 24,910,203 19,328,162 Property, Plant and Equipment – Net 1,039,784 804,994 Land Use Right – Net 65,171 58,830 Construction in Progress 308,205 326,713 Total Assets $ 26,323,363 $ 20,518,699 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Short-term Loan $ 2,848,110 $ 2,734,444 Accounts Payable 5,462 5,059 Accounts Payable-Related Parties 10,709,795 9,682,812 Advances from Customers 5,685,265 566,749 Tax Payable (Credit) (416,040 ) 546,433 Due to Related Parties 879,847 6,201,734 Other Payables and other current liabilities 98,152 781,407 Total Current Liabilities 19,810,591 20,518,638 Stockholders’ Equity Common Stock (50,000 authorized, 10,000 issued and outstanding, no par value) 100 100 Additional Paid-In-Capital 5,649,179 335 Retained Earnings (Accumulated Deficit) 703,940 (374 ) Accumulated Other Comprehensive Income 159,553 — Total Stockholders’ Equity 6,512,772 61 Total Liabilities and Stockholders’ Equity $ 26,323,363 $ 20,518,699 The accompanying notes are an integral part of these financial statements -2- LYH Acquisition Corporation Consolidated Statements of Operations and Comprehensive Income For three months ended March 31, 2008 (Unaudited) For three months ended March 31, 2007 (Pro Forma Unaudited) Sales $ 26,378,431 $ 12,741,862 Cost of Sales (25,602,837 ) (13,873,121 ) Government Subsidies 485,968 595,172 Sales Tax and Surtax (49,660 ) (23,807 ) Gross Profit 1,211,902 (559,894 ) Operating Expenses Selling Expense — 14,549 General and Administrative Expenses 411,003 75,770 Financial Expenses 58,033 (135 ) Total Operating Expenses 469,036 90,184 Operating Income (Loss) 742,866 (650,078 ) Net Income (Loss) Before Provision for Income Taxes 742,866 (650,078 ) Provision for Income Taxes (38,552 ) — Net Income (Loss) 704,314 (650,078 ) Other Comprehensive Income Foreign Currency Translation 159,553 (2,776 ) Comprehensive Income $ 863,867 $ (652,854 ) The accompanying notes are an integral part of these financial statements. -3- LYH Acquisition Corporation Consolidated
